DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jorie Stroup on 8/10/22.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for website authentication utilizing digital deoxyribonucleic acid (DNA) sequences as a source indicator during the website authentication, the method comprising:
receiving, by a computing device, a request for a security sequence from a user device accessing a website during a browser session of the user device;
assigning, by the computing device, a first DNA sequence (P1) and a second DNA sequence (P2) to the website and saving the P1 and the P2 in a sequence database;
sending, by the computing device, a first-generation deoxyribonucleic acid (DNA) sequence (F1) to the user device in response to the request, wherein the F1 is generated from the P1 and the P2 assigned to the website;
receiving, by the computing device, a request for a second security sequence from the user device accessing content of the website during the browser session;
generating, by the computing device, a second-generation DNA sequence (F2) based on a cross of the F1 and the P1 in response to the request for the second security sequence, wherein the F2 includes at least one genetic marker of the F1 and/or the P1;
sending, by the computing device, the F2 to the user device in response to the request for the second security sequence;
receiving, by the computing device, a request for security confirmation from the user device, the request including the F2 and the F1;
determining, by the computing device, whether the F2 is a child DNA sequence of the F1 and/or the P1 utilizing Marker Assisted Selection (MAS) techniques; and
sending, by the computing device, a response to the request for security confirmation to the user device, wherein the response indicates whether the content originates from the website or originates from an outside source. 

2.  (Currently Amended) The computer-implemented method of claim 1, further comprising:

generating, by the computing device, the F1 based on the P1 and the P2, wherein the F1 includes at least one genetic marker of the P1 or the P2; and 
storing, by the computing device, the F1 in the sequence database.

3.  (Original) The computer-implemented method of claim 2, wherein the generating the F1 is provided by a service provider on a subscription, advertising, and/or fee basis.  

4.  (Original) The computer-implemented method of claim 1, further comprising encrypting, by the computing device, the F1 to produce an encrypted F1, wherein the sending the F1 to the user device comprises sending the encrypted F1 to the user device. 

5.  (Original) The computer-implemented method of claim 1, further comprising encrypting, by the computing device, the F2 to produce an encrypted F2, wherein the sending the F2 to the user device comprises sending the encrypted F2 to the user device. 

6.  (Original) The computer-implemented method of claim 1, wherein the P1 and the P2 comprise plant DNA, and the at least one genetic marker of the F1 is a genetic plant marker.

7.  (Original) The computer-implemented method of claim 1, wherein the determining whether the F2 is a child DNA sequence of the F1 comprises matching at least one genetic marker of the F2 with the at least one genetic marker of the F1 and/or the P1. 

8.  (Original) The computer-implemented method of claim 1, wherein a service provider at least one of creates, maintains, deploys and supports the computing device.

9.  (Original) The computer-implemented method of claim 1, wherein the computing device includes software provided as a service in a cloud environment.

10. (Currently Amended) A computer program product for website authentication utilizing digital deoxyribonucleic acid (DNA) sequences as a source indicator during the website authentication, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
send a request for a security sequence to a remote security server when the computing device is attempting to access a website during a browsing session;
obtain, from the remote security server, a first-generation deoxyribonucleic acid (DNA) sequence (F1) in response to the request for the security sequence, wherein the F1 is generated based on a set of DNA sequences P1 and P2 assigned to the website by the remote security server;
automatically request a second security sequence from the remote security server based on selecting content to access from the website;
obtain a second-generation DNA sequence (F2) from the remote security server in response to the request for the second security sequence, wherein the F2 is based on the F1 and one of the set of DNA sequences P1 and P2 associated with the website;
automatically send a security confirmation request to the remote security server with the F1 and the F2 prior to accessing the content;
determine whether the F2 originates from the F1 and/or the DNA sequence P1 based on a response to the security confirmation request from the remote security server;
prevent display of the content when the F2 does not originate from the F1 and/or the DNA sequence P1; and
enable display of the content when the F2 does originate from the F1. 

11.  (Original) The computer program product of claim 10, wherein the F1 is encrypted, and the program instructions further cause the computing device to decrypt the F1.

12.  (Original) The computer program product of claim 11, wherein the F2 is encrypted, and the program instructions further cause the computer device to decrypt the F2. 

13.  (Currently Amended) The computer program product of claim 10, wherein the selecting content to access comprises clicking on a hyperlink of the website, and the program instructions further cause the computing device to send a notification to a user of the user device indicating that the content does not originate from the website when the computing device determines that the F2 does not originate from the F1 and/or the DNA sequence P1. 

14.  (Original) The computer program product of claim 10, wherein the set of DNA sequences comprise a set of existing DNA sequences including actual genetic markers. 

15. (Currently Amended) A system for website authentication utilizing digital deoxyribonucleic acid (DNA) sequences as a source indicator during the website authentication, the system comprising:
a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media for execution by the processor via the computer readable memory, wherein the program instructions are executable to;
receive a request for a security sequence from a user device accessing a website during a browsing session;
assign a first DNA sequence (P1) and a second DNA sequence (P2) to the website and save the P1 and the P2 in a sequence database;  
send a first-generation deoxyribonucleic acid (DNA) sequence (F1) to the user device in response to the request, wherein the F1 is generated from the P1 and the P2 assigned to the website;
receive a request for a second security sequence from the user device accessing content of the website during the browsing session;
generate a second-generation DNA sequence (F2) based on a cross of the F1 and the P1 in response to the request for the second security sequence, wherein the F2 includes at least one genetic marker of the F1 and/or the P1;
send the F2 to the user device in response to the request for the second security sequence;
receive a request for content authentication from the user device, the request including the F2 and the F1;
determine whether the F2 is a child DNA sequence of the F1 and/or the P1 based on the at least one genetic marker of the F2 and at least one genetic marker of the F1 and/or the P1; and
send a response to the request content authentication to the user device.

16.  (Currently Amended) The system of claim 15, wherein the program instructions are further executable to:

generate the F1 based on the P1 and the P2, wherein the F1 includes at least one genetic marker of the P1 or the P2; and 
store the F1 in the sequence database.

17.  (Original) The system of claim 15, wherein the program instructions are further executable to encrypt the F1 to produce an encrypted F1, wherein the sending the F1 to the user device comprises sending the encrypted F1 to the user device. 

18.  (Original) The system of claim 15, wherein the program instructions are further executable to encrypt the F2 to produce an encrypted F2, wherein the sending the F2 to the user device comprises sending the encrypted F2 to the user device. 

19.  (Original) The system of claim 15, wherein the P1 and the P2 comprise existing DNA, and the at least one genetic marker is an actual genetic marker.

20.  (Original) The system of claim 15, wherein the determining whether the F2 is a child DNA sequence of the F1 comprises utilizing Marker Assisted Selection (MAS) techniques to establish a parent and child relationship between the F2 and the F1. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: assigning, by the computing device, a first DNA sequence (P1) and a second DNA sequence (P2) to the website and saving the P1 and the P2 in a sequence database; sending, by the computing device, a first-generation deoxyribonucleic acid (DNA) sequence (F1) to the user device in response to the request, wherein the F1 is generated from the P1 and the P2 assigned to the website; receiving, by the computing device, a request for a second security sequence from the user device accessing content of the website during the browser session; generating, by the computing device, a second-generation DNA sequence (F2) based on a cross of the F1 and the P1 in response to the request for the second security sequence, wherein the F2 includes at least one genetic marker of the F1 and/or the P1; sending, by the computing device, the F2 to the user device in response to the request for the second security sequence; receiving, by the computing device, a request for security confirmation from the user device, the request including the F2 and the F1; determining, by the computing device, whether the F2 is a child DNA sequence of the F1 and/or the P1 utilizing Marker Assisted Selection (MAS) techniques.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433